Citation Nr: 1743596	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to December 2, 2008 for a rating for 30 percent for acne.

(The issue of a rating in excess of 30 percent for acne is being addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to June 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is not factually ascertainable that the Veteran's service-connected acne was of sufficient severity to warrant the assignment of a 30 percent rating within one year prior to December 2, 2008.


CONCLUSION OF LAW

The criteria for an earlier effective date for the award of a 30 percent rating for acne have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim , which was done in this case.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Therefore, VA's duty to assist has been satisfied.

II. Earlier Effective Date Claim

The Veteran was granted an increased rating of 30 percent for his acne in a July 2010 rating decision, with an effective date of December 2, 2008.  The Veteran first noted his desire for an earlier effective date for his 30 percent award in his May 2011 Board hearing.  In his testimony, he stated that he sought a claim for an increase from a VA hospital some time in 2005.  In its September 2012 decision, the Board remanded the claim for adjudication by the regional office.

Legal Criteria

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016).  "[A]n increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This is the so-called one-year "look-back" period.  If the increase in disability is shown to have occurred after the date of claim, the effective date is the date of increase.  See 38 U.S.C.A. §5110 (b)(2) (West 2014); Harper v. Brown, 10 Vet App 125 (1997).  In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36.

The Veteran is presently rated at 30 percent for his acne under 38 C.F.R. § 4.118, Diagnostic Code 7828.  A 30 percent rating is warranted when the acne is deep (deep inflamed nodules and pus filled cysts) affecting 40 percent or more of the face and neck).  Conversely, a 10 percent rating is awarded when deep acne covers less than 40 percent of the head face and neck.

Analysis

As noted above, it is the date VA received the application for an increase that primarily controls the effective date of any such increase.  With regard to the Veteran's contention that he applied for an increase in 2005, the Veteran's May 2011 Board testimony further clarified that he in fact did not file an application when he sought immediate treatment at a VA medical facility in that year.  When asked directly if he filed a claim when he went to the VA hospital in 2005, the Veteran responded that he did not, he merely went to the hospital seeking immediate treatment.  After again being asked whether he filed a claim with a regional office at the time, as opposed to merely seeking treatment, the Veteran noted that he did not file a claim.  Indeed, an examination of the claims file reveals no application for benefits in 2005.  After the Veteran's original 1973 grant of service connection for acne, no correspondence pertaining to his service-connected acne disability was received by VA until December 2, 2008.

The record reflects that the Veteran's actual application for an increased rating for his service-connected acne was received by VA on December 2, 2008.  The claim was initially denied in May 2009 and July 2009 rating decisions.  However, a rating of 30 percent was granted - effective December 2, 2008 - in a July 2010 rating decision.  Thus, with regard to an earlier effective date for his increased rating, the question narrows to whether such increase became "factually ascertainable" within one year prior to December 2, 2008.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

A September 2008 private dermatological highlighted the Veteran's face and scalp acne, and noted the duration of the condition as "years."  However, it is known that the Veteran has had acne for years, as service connection has been in effect since 1973.  An October 2009 statement from the Veteran's private dermatologist noted that the Veteran's acne had been "persistent" especially in his central face, but such a statement does not quantify the extent of the acne.  The Veteran's April 2009 VA examination report noted the acne of his face and scalp and noted that the skin condition was "constant."  Again, this does not quantify the extent of the acne.  The Veteran's May 2010 VA examination estimated that his acne affected 40 percent or greater of his face and that the course of the condition was "constant."  However, this indication marked the first occasion that the Veteran's acne was shown to cover at least 40 percent of his head, face, and neck.  

Private treatment records from 2007 and 2008 show some treatment of acne, but at no time do the records describe the surface area covered by the Veteran's acne, or suggest that it covered at least 40 percent of his head, face, and neck.  

Without such evidence, it cannot be said that it is factually ascertainable that the criteria for a 30 percent rating were met at any time in the year prior to the receipt of the Veteran's claim for an increased rating.  As such, the claim for an earlier effective date is denied.






ORDER

An earlier effective date for the assignment of a 30 percent rating for acne is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


